Board of Tax Appeals, No. 96-A-1563. This cause is pending before the court as an appeal from the Board of Tax Appeals. Pursuant to this court’s March 26, 1998 order establishing a pilot mediation program, a mediation conference was scheduled in this case. In the course of mediation, the parties stipulated to values in settlement of this appeal and filed a joint motion requesting remand of this matter to the Board of Tax Appeals for entry of an order reflecting the stipulated settlement of this matter. Upon consideration thereof,
IT IS ORDERED by the court that the motion for remand be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this case be, and hereby is, dismissed.